Exhibit 10.2
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
September 1, 2009
     The parties to this Amended and Restated Employment Agreement (this
“Agreement”) are WESCO International, Inc., a Delaware corporation (the
“Company”), and John J. Engel (the “Executive”). The Company and the Executive
currently are parties to an Employment Agreement dated July 14, 2004 (the
“Existing Employment Agreement”). The parties wish to amend and restate the
Existing Employment Agreement to provide for the employment of the Executive as
President and Chief Executive Officer of the Company as of the date first above
written (the “Effective Date”) and subject to the terms provided herein.
     Accordingly, the parties, intending to be legally bound, agree as follows:
1. Position and Duties.
     1.1. Titles; Reporting; Duties. During the Employment Term (as defined in
Section 2), the Company shall employ the Executive and the Executive shall serve
the Company as its President and Chief Executive Officer on an at-will basis. As
President and Chief Executive Officer of the Company, the Executive shall report
to and otherwise shall be subject to the direction and control of the Company’s
Board of Directors (the “Board”) and shall have such duties, responsibilities
and authorities consistent with such position as may be assigned to him by the
Board from time to time. The Executive shall use his best efforts to promote the
Company’s interests and he shall perform his duties and responsibilities
faithfully, diligently and to the best of his ability, consistent with sound
business practices. The Executive may be required to provide services to, or
otherwise serve as an officer or director of, any direct or indirect subsidiary
of the Company. The Executive shall comply with the Company’s policies
applicable to executive officers of the Company.
     1.2. Outside Activities. The Executive shall devote substantially all of
his full working time to the business and affairs of the Company.
Notwithstanding the preceding sentence, the Executive may, with the prior
approval of the Board, engage in such other business and charitable activities
that do not violate Section 8, create a conflict of interest or the appearance
of a conflict of interest with the Company or materially interfere with the
performance of his obligations to the Company under this Agreement.
     1.3. Place of Employment. The Executive shall perform his duties under this
Agreement at the Company’s principal executive offices in Pittsburgh,
Pennsylvania with the likelihood of substantial business travel.
2. Term of Employment. The term of the Executive’s employment by the Company
under this Agreement shall be for a period of three (3) years commencing on the
Effective Date (the “Employment Term”). The Employment Term shall be subject to
earlier termination under Section 5 or Section 6 or extension as described in
the next sentence. The Employment Term

1



--------------------------------------------------------------------------------



 



shall be extended automatically for an additional year as of the third
anniversary of the Effective Date and as of each subsequent annual anniversary
of the Effective Date (each such anniversary is referred to herein as an
“Anniversary Date”), unless at least one hundred eighty (180) days prior to any
such Anniversary Date either party shall have given notice to the other party
that the Employment Term shall not be so extended.
3. Compensation.
     3.1. Base Salary. During the Employment Term, the Executive shall be
entitled to receive a base salary (“Base Salary”) at the annual rate of $725,000
for services rendered to the Company or any of its direct or indirect
subsidiaries, payable semi-monthly in accordance with the Company’s regular
payroll practices. The Executive’s Base Salary will be reviewed annually by the
Compensation Committee of the Board and may be adjusted in the Compensation
Committee’s discretion.
     3.2. Annual Bonus Compensation. During the Employment Term, the Executive
also shall be entitled to receive incentive compensation (“Bonus”) in such
amounts, ranging from 0% to 200% of Base Salary, and at such times as the
Compensation Committee of the Board may determine in its discretion to award to
him under any incentive compensation or other bonus plan or plans for senior
executives of the Company as may be established by the Company from time to time
(collectively, the “Executive Bonus Plan”). The Executive annual target bonus
opportunity (a “Bonus Opportunity”) shall not be less than 100% of the
Executive’s Base Salary. Such Bonus amounts shall be based upon the degree of
achievement of corporate and individual performance criteria as may be
established by the Compensation Committee of the Board. For any partial year,
the Bonus opportunity shall be prorated based upon the number of days worked
during such year.
     3.3. Equity Awards. Future grants of stock options, stock appreciation
rights, restricted stock or other forms of equity awards to the Executive shall
be subject to the Company’s long-term stock incentive plan and shall be based
upon performance and award guidelines established periodically by the
Compensation Committee of the Board.
4. Expenses and Other Benefits.
     4.1. Reimbursement of Expenses. During the Employment Term, the Executive
shall be entitled to receive prompt reimbursement for all reasonable expenses
incurred by him (in accordance with the policies and practices presently
followed by the Company or as may be established by the Board for its senior
executive officers) in performing services under this Agreement, provided that
the Executive properly accounts for such expenses in accordance with the
Company’s policies.
     4.2. Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in and to receive benefits as a senior executive under
all of the Company’s employee benefit plans, programs and arrangements available
to senior executives, subject to the eligibility criteria and other terms and
conditions thereof, as such plans, programs and arrangements may be duly
amended, terminated, approved or adopted by the Board from time to time.

2



--------------------------------------------------------------------------------



 



     4.3. Perquisites. During the Employment Term, the Executive shall be
entitled to participate in and to receive the perquisites available to senior
executives, including an automobile allowance and club memberships, subject to
the terms and conditions thereof, as such perquisite programs and arrangements
may be duly amended, terminated, approved or adopted by the Board from time to
time.
5. Termination of Employment.
     5.1. Death. The Executive’s employment under this Agreement shall terminate
upon his death.
     5.2. Termination by the Company. The Executive’s employment under this
Agreement shall be employment-at-will. The Company may terminate the Executive’s
employment under this Agreement at any time with or without Cause (as defined
below). For purposes of this Agreement, the Company shall have “Cause” to
terminate the Executive’s employment under this Agreement and may complete such
termination within 30 days after the Company gives notice to the Executive that
it believes it has cause to terminate his employment by reason of any of the
following: (a) a material breach of this Agreement by the Executive; (b) the
Executive engaging in a felony or engaging in conduct which is in the good faith
judgment of the Board, applying reasonable standards of personal and
professional conduct, injurious to the Company, its customers, employees,
suppliers, or shareholders; (c) the Executive’s failure to timely and adequately
perform his duties under the Agreement; or (d) the Executive’s material breach
of any manual or written policy, code or procedure of the Company. If such
termination is for Cause, the Company shall give the Executive written notice,
which shall identify with reasonable specificity the grounds for the Executive’s
for Cause termination and provide the Executive with thirty (30) days from the
day such notice is given to cure the alleged grounds constituting the for Cause
termination contained in the notice.
     5.3. Termination by the Executive. The Executive may terminate his
employment under this Agreement with or without Good Reason (as defined below).
If such termination is with Good Reason, the Executive shall give the Company
written notice, which shall identify with reasonable specificity the grounds for
the Executive’s resignation and provide the Company with thirty (30) days from
the day such notice is given to cure the alleged grounds for resignation
contained in the notice. A termination shall not be for Good Reason if such
notice is given by the Executive to the Company more than sixty (60) days after
the occurrence of the event that the Executive alleges is Good Reason for his
termination hereunder. For purposes of this Agreement, “Good Reason” shall mean
any of the following to which the Executive shall not consent in writing: (a) a
reduction in the Executive’s Base Salary, excluding any reduction that occurs in
connection with an across-the-board reduction of the salaries of the entire
senior management team; (b) a relocation of the Executive’s primary place of
employment to a location more than 50 miles from Pittsburgh, Pennsylvania; or
(c) any material reduction in the Executive’s offices, titles, authority, duties
or responsibilities.

3



--------------------------------------------------------------------------------



 



     5.4. Date of Termination. “Date of Termination” shall mean the earlier of
(a) the date of expiration of the Employment Term (as set forth in Section 2)
and (b) if the Executive’s employment is terminated (i) by his death, the date
of his death, or (ii) pursuant to the provisions of Section 5.2, Section 5.3 or
Section 6, as the case may be, the date on which the Executive’s employment with
the Company actually terminates.
6. Disability. The Executive shall be determined to be “Disabled” (and the
provisions of this Section 6 shall be applicable) if the Executive is unable to
perform his duties under this Agreement on essentially a full-time basis for six
(6) consecutive months by reason of a physical or mental condition that is
expected to result in death or to last for at least twelve (12) months (a
“Disability”) and, within thirty (30) days after the Company gives notice to the
Executive that it intends to replace him due to his Disability, the Executive
shall not have returned to the performance of his duties on essentially a
full-time basis. Upon a determination that the Executive is Disabled, the
Company may replace the Executive without breaching this Agreement. The
determination of whether the Executive has a Disability is intended to be made
in accordance with the requirements of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), and the regulations thereunder.
7. Compensation of the Executive upon Termination.
     7.1. Death. If the Executive’s employment under this Agreement is
terminated by reason of his death, the Company shall pay to the person or
persons designated by the Executive for that purpose in a notice filed with the
Company, or, if no such person shall have been so designated, to his estate, the
amount of (a) the Executive’s accrued but unpaid Base Salary through the Date of
Termination, (b) any accrued but unpaid Bonus; provided that such Bonus is
determined to have been earned under the terms of the Executive Bonus Plan and
provided that such Bonus shall be payable at such time as the bonuses of other
senior executives are payable by the Company and (c) any other amounts that may
be reimbursable or payable by the Company to the Executive as expressly provided
under this Agreement or under any employee benefit plans or programs of the
Company. In addition, the Executive shall be fully vested in his stock options,
stock appreciation rights and other equity awards. Any and all vested stock
options, stock appreciation rights and other equity awards, including those that
became vested pursuant to the immediately preceding sentence, will remain
exercisable, if applicable, for a period up to the earlier of (i) the expiration
of the applicable term of the award and (ii) twenty-four (24) months following
the Date of Termination by reason of Executive’s death. Any amounts payable
under this Section 7.1 shall be exclusive of and in addition to any payments
which the Executive’s widow, beneficiaries or estate may be entitled to receive
pursuant to any employee benefit plan or program maintained by the Company.
     7.2. Disability. In the event of the Executive’s termination by reason of
Disability pursuant to Section 6, the Executive shall continue to receive his
Base Salary as well as all welfare benefits (on an equivalent basis to
Section 7.4(a)(v) below) through the Date of Termination; provided, however,
that such Base Salary payments and continued benefits shall be offset
dollar-for-dollar by the amount of any disability income payments provided to
the Executive under any Company disability policy to the extent that such
disability insurance was funded by the Company. In addition, the Executive shall
be fully vested in his stock options,

4



--------------------------------------------------------------------------------



 



stock appreciation rights and other equity awards. Any and all vested stock
options, stock appreciation rights and other equity awards, including those that
became vested pursuant to the immediately preceding sentence, will remain
exercisable, if applicable, for a period up to the earlier of (i) the expiration
of the applicable term of the award and (ii) twenty-four (24) months following
the Date of Termination by reason of Disability.
     7.3. By the Company for Cause or the Executive Without Good Reason. If the
Executive’s employment is terminated by the Company for Cause, or if the
Executive terminates his employment other than for Good Reason, the Company
shall pay to the Executive, within thirty (30) days of the Date of Termination,
the amount of any accrued but unpaid Base Salary through the Date of Termination
and the Company thereafter shall have no further obligation to the Executive
under this Agreement, other than for payment of any amounts accrued and vested
or reimbursable or payable under any employee benefit plans or programs of the
Company.
     7.4. By the Executive for Good Reason or the Company other than for Cause.
     (a) Severance Benefits on Non-Change in Control Termination. Subject to the
provisions of Section 7.4(b) and Section 7.4(d), if prior to the occurrence of a
Change in Control or more than two (2) years after the occurrence of a Change in
Control the Company terminates the Executive’s employment without Cause, or the
Executive terminates his employment for Good Reason, then the Executive shall be
entitled to the following benefits (the “Severance Benefits”):
          (i) the sum of his accrued but unpaid Base Salary through the Date of
Termination, that amount being payable in a single lump sum cash payment within
thirty (30) days of the Date of Termination;
          (ii) an amount equal to one-twelfth (1/12) of the Executive’s Base
Salary in effect as of the Date of Termination, such amount being payable in
each of the first twenty-four (24) months following the month in which the Date
of Termination occurs;
          (iii) an amount equal to the Executive’s annual target Bonus
Opportunity for the fiscal year in which the Date of Termination occurs, that
amount being payable in a single lump sum cash payment at the end of the
applicable fiscal year;
          (iv) any other amounts that may be reimbursable or payable by the
Company to the Executive as of the Date of Termination as expressly provided
under this Agreement or under any employee benefit plans or programs of the
Company;
          (v) the Executive shall be fully vested in his stock options, stock
appreciation rights and other equity awards except for any such stock options,
stock appreciation rights and other equity awards that will remain unvested and
be forfeited if their vesting is specifically conditioned on the achievement of
operational and/or financial performance criteria that have not been met. Any
and all vested stock options, stock appreciation rights and other equity awards,
including those that became vested pursuant to the immediately preceding
sentence, will remain

5



--------------------------------------------------------------------------------



 



exercisable, if applicable, for a period up to the earlier of (A) the expiration
of the applicable term of the award and (B) eighteen (18) months following the
Date of Termination; and
          (vi) for a period of twenty-four (24) months after the Date of
Termination, the Executive and his applicable dependents shall be provided with
coverage under or substantially similar to the health, dental and vision
benefits that the Executive was receiving under such plans immediately prior to
the Date of Termination, subject to the payment by the Executive of any employee
portion of the applicable monthly premiums for such coverage then in effect;
provided, that with respect to coverage provided after the eighteen (18)-month
COBRA (i.e., the Consolidated Omnibus Budget Reconciliation Act of 1985)
coverage period, the entire applicable premium cost shall be charged to the
Executive for such coverage and the Company shall reimburse the Executive for
the cost of the premium in excess of the applicable employee-paid portion;
provided, further, such reimbursement shall be available only to the extent that
(1) such premium expense is actually incurred for any particular calendar year
and reasonably substantiated; (2) such reimbursement shall be made no later than
the end of the calendar year following the year in which such expense is
incurred by the Executive or his applicable dependents; (3) no reimbursement
provided for any expense incurred in one taxable year shall affect the amount
available in another taxable year; and (4) the right to this reimbursement is
not subject to liquidation or exchange for another benefit.
     (b) Change in Control Benefits. Subject to the provisions of
Section 7.4(d), if within the two (2)-year period following the occurrence of a
Change in Control the Company terminates the Executive’s employment without
Cause, or the Executive terminates his employment for Good Reason, then the
Executive shall be entitled to the following Severance Benefits:
          (i) the sum of his accrued but unpaid Base Salary through the Date of
Termination, that amount being payable in a single lump sum cash payment within
thirty (30) days of the Date of Termination;
          (ii) a cash amount equal to two (2) times the sum of (A) the
Executive’s annual Base Salary in effect at the Date of Termination and (B) the
Executive’s annual target Bonus Opportunity for the fiscal year in which the
Date of Termination occurs, that amount being payable in a single lump sum cash
payment within thirty (30) days of the Date of Termination;
          (iii) an amount equal to the Executive’s pro rata Bonus for the fiscal
year in which the Date of Termination occurs, if such Bonus is deemed earned
under the Executive Bonus Plan, payable at such time as bonuses for the annual
period are paid to other executive officers of the Company (such pro rata Bonus
shall be based on a fraction, the numerator of which is the number of days from
the first day of the fiscal year of the Company in which such termination occurs
through and including the Date of Termination and the denominator of which is
365);
          (iv) any other amounts that may be reimbursable or payable by the
Company to the Executive as of the Date of Termination as expressly provided
under this Agreement or under any employee benefit plans or programs of the
Company;

6



--------------------------------------------------------------------------------



 



          (v) the Executive shall be fully vested in his stock options, stock
appreciation rights and other equity awards except for any such stock options,
stock appreciation rights and other equity awards that will remain unvested and
be forfeited if their vesting is specifically conditioned on the achievement of
operational and/or financial performance criteria that have not been met. Any
and all vested stock options, stock appreciation rights and other equity awards,
including those that became vested pursuant to the immediately preceding
sentence, will remain exercisable, if applicable, for a period up to the earlier
of (A) the expiration of the applicable term of the award and (B) eighteen
(18) months following the Date of Termination; and
          (vi) for a period of twenty-four (24) months after the Date of
Termination, the Executive and his applicable dependents shall be provided with
coverage under or substantially similar to the health, dental and vision
benefits that the Executive was receiving under such plans immediately prior to
the Date of Termination, subject to the payment by the Executive of any employee
portion of the applicable monthly premiums for such coverage then in effect;
provided, that with respect to coverage provided after the eighteen (18)-month
COBRA coverage period, the entire applicable premium cost shall be charged to
the Executive for such coverage and the Company shall reimburse the Executive
for the cost of the premium in excess of the applicable employee-paid portion;
provided, further, such reimbursement shall be available only to the extent that
(1) such premium expense is actually incurred for any particular calendar year
and reasonably substantiated; (2) such reimbursement shall be made no later than
the end of the calendar year following the year in which such expense is
incurred by the Executive or his applicable dependents; (3) no reimbursement
provided for any expense incurred in one taxable year shall affect the amount
available in another taxable year; and (4) the right to this reimbursement is
not subject to liquidation or exchange for another benefit.
     (c) Definition of Change in Control. For purposes of this Agreement, a
“Change in Control” shall have the meaning given to such term in the Company’s
Long-Term Incentive Plan; provided, however, that “Change in Control” shall have
the definition of “Change in Control” contained in Section 409A of the Code in
any instance in which amounts are paid under this Agreement as a result of a
Change in Control and such amounts are treated as deferred compensation under
Section 409A.
     (d) Conditions to Receipt of Severance Benefits under Section 7.4(a).
          (i) Release. As a condition to receiving any Severance Benefits to
which the Executive may otherwise be entitled under Section 7.4(a) or (b), the
Executive shall execute a release (the “Release”), which shall include an
affirmation of the restrictive covenants set forth in Section 8 and a
non-disparagement provision, in a form and substance satisfactory to the
Company, of any claims, whether arising under federal, state or local statute,
common law or otherwise, against the Company and its direct or indirect
subsidiaries which arise or may have arisen on or before the date of the
Release, other than any claims under this Agreement or any rights to
indemnification from the Company and its direct or indirect subsidiaries
pursuant to any provisions of the Company’s (or any of its subsidiaries’)
articles of incorporation or by-laws or any directors and officers liability
insurance policies maintained by the Company. If the Executive fails or
otherwise refuses to execute a Release within a reasonable time after the
Company’s request to do so, the Executive shall not be entitled to any Severance
Benefits, or any

7



--------------------------------------------------------------------------------



 



other benefits provided under this Agreement and the Company shall have no
further obligations with respect to the payment of those benefits except as may
be required by law.
          (ii) Limitation on Benefits. If, following a termination of employment
that gives the Executive a right to the payment of Severance Benefits under
Section 7.4(a) or (b) the Executive violates in any material respect any of the
covenants in Section 8 or as otherwise set forth in the Release, the Executive
shall have no further right or claim to any payments or other benefits to which
the Executive may otherwise be entitled under Section 7.4(a) or (b) from and
after the date on which the Executive engages in such activities and the Company
shall have no further obligations with respect to such payments or benefits;
provided, however, that the covenants in Section 8 shall continue in full force
and effect.
     7.5. Severance Benefits Not Includable for Employee Benefits Purposes.
Except to the extent the terms of any applicable benefit plan, policy or program
provide otherwise, any benefit programs of the Company that takes into account
the Executive’s income shall exclude any and all severance payments and benefits
provided under this Agreement.
     7.6. Exclusive Benefits. The Severance Benefits payable under
Section 7.4(a) and the Severance Benefits payable under Section 7.4(b), if
either benefits become applicable under the terms of this Agreement, shall be
mutually exclusive and shall be in lieu of any other severance or similar
benefits that would otherwise be payable under any other agreement, plan,
program or policy of the Company. In addition, the Company and the Executive
agree that, in the event of a termination of the Executive’s employment under
any provision of Section 5, the Executive shall be entitled solely to the
payments and other benefits provided under the applicable provisions of this
Section 7 with respect to such termination, and the Company, upon satisfaction
of such payments and other benefits, thereafter shall have no further obligation
to the Executive under this Agreement or with respect to the Executive’s
employment with the Company or any direct or indirect subsidiaries of the
Company, other than for payment of any amounts accrued and vested or
reimbursable or payable under any employee benefit plans or programs of the
Company.
     7.7. Certain Additional Payments by the Company.
     (a) Calculation of Gross-Up Payment. Notwithstanding anything in this
Agreement to the contrary, the Company’s regular outside independent public
accounting firm or its regular outside law firm (the “Professional Firm”) shall
determine, promptly following the occurrence of a Change in Control, whether any
economic benefit, payment or distribution by the Company to or for the benefit
of the Executive, whether paid, payable, distributed or distributable pursuant
to the terms of this Agreement or otherwise (a “Payment”), would be subject to
the excise tax imposed by Section 4999 of the Code, (such excise tax referred to
in this Agreement as the “Excise Tax”). In the event it is determined that the
present value of all Payments which constitute “parachute payments” (calculated
in accordance with Section 280G of the Code and the regulations thereunder), in
the aggregate, exceeds three (3) times the Executive’s “base amount” (within the
meaning of Section 280G(b)(3) of the Code) (the “Safe Harbor Amount”) by an
amount equal to ten percent (10%) of the Safe Harbor Amount, then the Executive
shall be entitled to receive an additional payment (a “Gross-Up-Payment”) in an
amount such that after

8



--------------------------------------------------------------------------------



 



payment by the Executive of all applicable federal, state and local income and
excise taxes, the Executive retains an amount equal to the amount he would have
retained had no Excise Tax been imposed upon the Payment, provided, if the
present value of all such Payments, in the aggregate, exceeds the Safe Harbor
Amount by an amount equal to less than ten percent (10%) of the Safe Harbor
Amount, then the value of any such Payments shall be reduced by such amount as
determined by the Professional Firm so that the present value of all such
Payments, in the aggregate, equals the Safe Harbor Amount minus one dollar
($1.00). The initial Gross-Up Payment, if any, as determined pursuant to this
Section 7.7(a), shall be paid to the Executive within thirty (30) days of the
Date of Termination or, if later, within five (5) business days of the receipt
of the Professional Firm’s determination. With respect to all determinations
made by the Professional Firm under this Section 7.7, the Professional Firm
shall provide detailed supporting calculations both to the Company and the
Executive within thirty (30) business days of the Date of Termination, if
applicable, or such earlier time as is requested by the Company. All
determinations by the Professional Firm under this Agreement shall be binding
upon the Company and the Executive.
     (b) Underpayment. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the Firm,
it is possible that Gross-Up Payments that have not been made by the Company
should have been made (“Underpayment”). In the event that the Executive is
required to make a payment of any Excise Tax, the Professional Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.
     (c) Administrative Provisions. In consideration of the Company’s agreement
to make the payments described above, the Executive agrees (i) to provide the
Company any information reasonably requested by it relating to the Gross-Up
Payment, (ii) to take such actions as the Company reasonably requests and
otherwise cooperate in good faith with the Company to contest the Executive’s
obligation to pay any applicable tax amounts relating to the Excise Tax or the
Gross-Up Payment, and (iii) to permit the Company to participate in any
proceedings contesting the Executive’s obligation to pay any applicable Excise
Tax or other tax amounts relating to the Gross-Up Payment. Should it ultimately
be determined that any amount of the Gross-Up Payment reimbursed or paid to or
on behalf of the Executive hereunder is not properly owed by the Executive or is
otherwise refunded to the Executive, the Executive shall repay to the Company
the related amount of the Gross-Up Payment. For purposes of Section 409A of the
Code and not by way of limitation of any of the foregoing provisions, in no
event shall any payment or distribution of the Gross-Up Payment be made later
than the last day of the calendar year next following the calendar year in which
the Executive pays the related Excise Tax or any federal, state and local income
taxes on the Gross-Up Payment.
     7.8. Consulting and Cooperation. In connection with the Executive’s
termination of employment, at the Company’s request, the Executive shall enter
into an agreement with the Company under which, for a period of up to
twenty-four (24) months following the Date of Termination, the Executive shall
consult and cooperate with the Company and its representatives with respect to
such matters, and for such compensation, as the parties may mutually agree.

9



--------------------------------------------------------------------------------



 



8. Restrictive Covenants.
     8.1. Confidential Information. The Executive hereby acknowledges that in
connection with his employment by the Company he will be exposed to and may
obtain certain information (including, without limitation, procedures,
memoranda, notes, records and customer and supplier lists whether such
information has been or is made, developed or compiled by the Executive or
otherwise has been or is made available to him) regarding the business and
operations of the Company and its subsidiaries or affiliates. The Executive
further acknowledges that such information and procedures are unique, valuable,
considered trade secrets and deemed proprietary by the Company. For purposes of
this Agreement, such information and procedures shall be referred to as
“Confidential Information.” The Executive agrees that all Confidential
Information is and shall remain the property of the Company. The Executive
further agrees, except as otherwise required by law and for disclosures
occurring in the good faith performance of his duties for the Company, while
employed by the Company hereunder and for a period of five (5) years thereafter,
to hold in the strictest confidence all Confidential Information, and not to,
directly or indirectly, duplicate, sell, use, lease, commercialize, disclose or
otherwise divulge to any person or entity any portion of the Confidential
Information or use any Confidential Information for his own benefit or profit or
allow any person, entity or third party, other than the Company and authorized
executives of the same, to use or otherwise gain access to any Confidential
Information.
     8.2. Return of Property. Upon the termination of his employment with the
Company or upon the request of the Company at any time, the Executive shall
promptly deliver to the Company, and shall retain no copies of, any written
materials, records and documents made by the Executive or coming into his
possession concerning the business or affairs of the Company or its direct or
indirect subsidiaries; provided, however, that the Executive shall be permitted
to retain copies of any documents or materials of a personal nature or otherwise
related to the Executive’s rights under this Agreement.
     8.3. Non Competition. During the Employment Term and for a period of
twenty-four (24) months after the Date of Termination, the Executive shall not,
unless he receives the prior written consent of the Company, directly or
indirectly, own an interest in, manage, operate, join, control, lend money or
render financial or other assistance to, participate in or be connected with, as
an officer, employee, partner, stockholder, consultant or otherwise, or engage
in any activity or capacity (collectively, the “Competitive Activities”) with
respect to any individual, partnership, limited liability company, firm,
corporation or other business organization or entity (each, a “Person”), that is
engaged directly or indirectly in the distribution of electrical construction
products or electrical and industrial maintenance, repair and operating
supplies, or the provision of integrated supply services, or that is in
competition with any of the business activities of the Company or its direct or
indirect subsidiaries anywhere in the world; provided, however, that the
foregoing (a) shall not apply with respect to any line-of-business in which the
Company or its direct or indirect subsidiaries was not engaged on or before the
Date of Termination, and (b) shall not prohibit the Executive from owning, or
otherwise having an interest in, less than one percent (1%) of any
publicly-owned entity or three percent (3%) of any private equity fund or
similar investment fund that invests in companies engaged in the distribution of
electrical construction products or electrical and industrial maintenance,
repair and operating supplies, or the provision of integrated supply services,
provided the Executive has no active role with respect to any investment by such
fund in any Person referred to in this Section 8.3.

10



--------------------------------------------------------------------------------



 



     8.4. Non-Solicitation. During the Employment Term and for a period of
twenty-four (24) months after the Date of Termination, the Executive shall not,
whether for his own account or for the account of any other Person (other than
the Company or its direct or indirect subsidiaries), intentionally solicit,
endeavor to entice away from the Company or its direct or indirect subsidiaries,
or otherwise interfere with the relationship of the Company or its direct or
indirect subsidiaries with, (a) any person who is employed by the Company or its
direct or indirect subsidiaries (including any independent sales representatives
or organizations), or (b) any client or customer of the Company or its direct or
indirect subsidiaries.
     8.5. Assignment of Developments. If at any time or times during the
Executive’s employment, whether during work hours or off-duty hours, the
Executive shall (either alone or with others) make, conceive, create, discover,
invent or reduce to practice any Development (as defined below) that (i) relates
to the business of the Company or any customer of or supplier to the Company or
any of the products or services being developed, manufactured or sold by the
Company or which may be used in relation therewith; or (ii) results from tasks
assigned to the Executive by the Company; or (iii) results from the use of
premises or personal property (whether tangible or intangible) owned, leased or
contracted for by the Company, then all such Developments and the benefits
thereof are and shall immediately become the sole and absolute property of the
Company and its assigns, as works made for hire or otherwise. The term
“Development” shall mean any invention, modification, discovery, design,
development, improvement, process, software program, work of authorship,
documentation, technique, know-how, trade secret or intellectual property right
whatsoever or any interest therein (whether or not patentable or registerable
under copyright, trademark or similar statutes or subject to analogous
protection). The Executive shall promptly disclose to the Company (or any
persons designated by it) each such Development. The Executive hereby assigns
all rights (including, but not limited to, rights to inventions, patentable
subject matter, copyrights and trademarks) the Executive may have or may acquire
in the Developments and all benefits and/or rights resulting therefrom to the
Company and its assigns without further compensation and shall communicate,
without cost or delay, and without disclosing to others the same, all available
information relating thereto (with all necessary plans and models) to the
Company.
     8.6. Injunctive Relief. The Executive acknowledges that a breach of any of
the covenants contained in this Section 8 may result in material, irreparable
injury to the Company for which there is no adequate remedy at law, that it
shall not be possible to measure damages for such injuries precisely and that,
in the event of such a breach or threat of breach, the Company shall be entitled
to obtain a temporary restraining order and/or a preliminary or permanent
injunction restraining the Executive from engaging in activities prohibited by
this Section 8 or such other relief as may be required to specifically enforce
any of the covenants in this Section 8. To the extent that the Company seeks a
temporary restraining order (but not a preliminary or permanent injunction), the
Executive agrees that a temporary restraining order may be obtained ex parte.

11



--------------------------------------------------------------------------------



 



     8.7. Adjustment of Covenants. The parties consider the covenants and
restrictions contained in this Section 8 to be reasonable. However, if and when
any such covenant or restriction is found to be void or unenforceable and would
have been valid had some part of it been deleted or had its scope of application
been modified, such covenant or restriction shall be deemed to have been applied
with such modification as would be necessary and consistent with the intent of
the parties to have made it valid, enforceable and effective.
9. Miscellaneous.
     9.1. Assignment; Successors; Binding Agreement. This Agreement may not be
assigned by either party, whether by operation of law or otherwise, without the
prior written consent of the other party, except that any right, title or
interest of the Company arising out of this Agreement may be assigned to any
corporation or entity controlling, controlled by, or under common control with
the Company, or succeeding to the business and substantially all of the assets
of the Company or any affiliates for which the Executive performs substantial
services. Subject to the foregoing, this Agreement shall be binding upon and
shall inure to the benefit of the parties and their respective heirs, legatees,
devisees, personal representatives, successors and assigns.
     9.2. Modification and Waiver. Except as otherwise provided below, no
provision of this Agreement may be modified, waived, or discharged unless such
waiver, modification or discharge is duly approved by the Board and is agreed to
in writing by the Executive and such officer(s) as may be specifically
authorized by the Board to effect it. Notwithstanding the foregoing, in the
event that the provisions of the Company’s Corporate Governance Guidelines
related to executive employment agreements are revised during the Employment
Term, the Company may make changes to this Agreement, without the consent of the
Executive, in order to conform this Agreement with such revised Guidelines. No
waiver by any party of any breach by any other party of, or of compliance with,
any term or condition of this Agreement to be performed by any other party, at
any time, shall constitute a waiver of similar or dissimilar terms or conditions
at that time or at any prior or subsequent time.
     9.3. Entire Agreement. This Agreement embodies the entire understanding of
the parties hereof, and supersedes all other oral or written agreements or
understandings between them regarding the subject matter hereof, including the
Employment Agreement between the Company and the Executive dated July 14, 2004.
No agreement or representation, oral or otherwise, express or implied, with
respect to the subject matter of this Agreement, has been made by either party
which is not set forth expressly in this Agreement.
     9.4. Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Pennsylvania other than the conflict of laws provision thereof.
     9.5. Consent to Jurisdiction and Service of Process.
     (a) Disputes Other Than Those Under Section 8. In the event of any dispute
relating to this Agreement, other than a dispute relating solely to Section 8,
the parties shall use their best

12



--------------------------------------------------------------------------------



 



efforts to settle the dispute, claim, question, or disagreement. To this effect,
they shall consult and negotiate with each other in good faith and, recognizing
their mutual interests, attempt to reach a just and equitable solution
satisfactory to both parties. If such a dispute cannot be settled through
negotiation, the parties agree first to try in good faith to settle the dispute
by mediation administered by the American Arbitration Association under its
Commercial Mediation Rules before resorting to arbitration, litigation, or some
other dispute resolution procedure. If the parties do not reach such solution
through negotiation or mediation within a period of sixty (60) days, then, upon
notice by either party to the other, all disputes, claims, questions, or
differences shall be finally settled by arbitration administered by the American
Arbitration Association in accordance with the provisions of its Commercial
Arbitration Rules. The arbitrator shall be selected by agreement of the parties
or, if they do not agree on an arbitrator within thirty (30) days after either
party has notified the other of his or its desire to have the question settled
by arbitration, then the arbitrator shall be selected pursuant to the procedures
of the American Arbitration Association (the “AAA”) in Pittsburgh, Pennsylvania.
The determination reached in such arbitration shall be final and binding on all
parties. Enforcement of the determination by such arbitrator may be sought in
any court of competent jurisdiction. Unless otherwise agreed by the parties, any
such arbitration shall take place in Pittsburgh, Pennsylvania, and shall be
conducted in accordance with the Commercial Arbitration Rules of the AAA.
     (b) Disputes Under Section 8. In the event of any dispute, controversy or
claim between the Company and the Executive arising out of or relating to the
interpretation, application or enforcement of the provisions of Section 8, the
Company and the Executive agree and consent to the personal jurisdiction of the
County Courts in Allegheny County, Pennsylvania and/or the United States
District Court for the Western District of Pennsylvania for resolution of the
dispute, controversy or claim, and that those courts, and only those courts,
shall have exclusive jurisdiction to determine any dispute, controversy or claim
related to, arising under or in connection with Section 8 of this Agreement. The
Company and the Executive also agree that those courts are convenient forums for
the parties to any such dispute, controversy or claim and for any potential
witnesses and that process issued out of any such court or in accordance with
the rules of practice of that court may be served by mail or other forms of
substituted service to the Company at the address of its principal executive
offices and to the Executive at his last known address as reflected in the
Company’s records.
     9.6. Withholding of Taxes. The Company shall withhold from any amounts
payable under the Agreement all federal, state, local or other taxes as legally
shall be required to be withheld.
     9.7. Notice. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand, mailed within the continental United States by first class
certified mail, return receipt requested, postage prepaid or sent via a
nationally-recognized overnight courier or by facsimile transmission, addressed
as follows:

13



--------------------------------------------------------------------------------



 



         
 
       
 
  (a)   to the Company, to:
 
       
 
      WESCO International, Inc.
 
      Suite 700
 
      225 West Station Square Drive
 
      Pittsburgh, PA 15219
 
      Attention: Law Department
 
      Fax: 412-222-0270
 
       
 
  (b)   to the Executive, to:
 
       
 
      John J. Engel
 
      1507 Fox Chase Lane
 
      Upper St. Clair, PA 15241

Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.
     9.8. Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
     9.9. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
     9.10. Headings. The headings used in this Agreement are for convenience
only, do not constitute a part of the Agreement, and shall not be deemed to
limit, characterize, or affect in any way the provisions of the Agreement, and
all provisions of the Agreement shall be construed as if no headings had been
used in the Agreement.
     9.11. Construction. As used in this Agreement, unless the context otherwise
requires: (a) the terms defined herein shall have the meanings set forth herein
for all purposes; (b) references to “Section” are to a section hereof; (c)
“include,” “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
like import; (d) “writing,” “written” and comparable terms refer to printing,
typing, lithography and other means of reproducing words in a visible form; (e)
“hereof,” “herein,” “hereunder” and comparable terms refer to the entirety of
this Agreement and not to any particular section or other subdivision hereof or
attachment hereto; (f) references to any gender include references to all
genders; and (g) references to any agreement or other instrument or statute or
regulation are referred to as amended or supplemented from time to time (and, in
the case of a statute or regulation, to any successor provision).
     9.12 Compliance with Section 409A. Notwithstanding any other provisions of
this Agreement to the contrary, and solely to the extent necessary for
compliance with Section 409A of the Code and not otherwise eligible for
exclusion from the requirements of Section 409A, if as of the date of Employee’s
“separation from service” (within the meaning of Section 409A of the Code and
the applicable regulations) from the Company, (i) Employee is deemed to be a

14



--------------------------------------------------------------------------------



 



“Specified Employee” and (ii) the Company or any member of a controlled group
including the Company is publicly traded on an established securities market or
otherwise, no payment or other distribution required to be made to Employee
hereunder (including any payment of cash, any transfer of property and any
provision of taxable benefits) solely as a result of Employee’s separation from
service shall be made earlier than the first day of the seventh month following
the date on which the Employee separates from service with the Company.

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Agreement on the
date and year first above written.
WESCO INTERNATIONAL, INC.
By: /s/ William Vareschi
Title: Presiding Director
EXECUTIVE]
/s/ John J. Engel
John J. Engel

16